Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-25, 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The indicated allowability of claims 23 and 31 is withdrawn in view of the newly discovered reference(s) to Inoue (JP 51-9897).  Rejections based on the newly cited reference(s) follow.

Applicant has not traversed the examiner’s assertion of official notice in the response filed 12/8/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Objections
Claims 24-25 are objected to because of the following informalities:  
Claim 24, line 1, the limitation, “two separators” is confusing.  Do these separators include the ones already claim in claim 16?  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 20, and 30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adams et al. (US 4,545,108).

    PNG
    media_image1.png
    600
    911
    media_image1.png
    Greyscale


Regarding claim 16, Adams et al. disclose in fig. 1 and 3, a capacitor comprising:
a winding (fig. 1) comprising a cathode foil (2), an anode foil (4) and separators (1, 3) arranged therebetween;
an overlap-free region (see annotated fig. 1 above),
wherein the cathode foil (2) does not overlap with the anode foil (4) in the overlap-free region,
wherein the overlap-free region adjoins an overlapping region (see annotated figure above), 
wherein the cathode foil (2) overlaps with the anode foil (4) in a lateral direction in the overlapping region, and
wherein the overlap-free region (see annotated figure above) extends over more than one layer of the cathode foil (2); and
a cathode contact (9) arranged in the overlap-free region, the cathode contact contacting the cathode foil (2).
Regarding claim 17, Adams et al. disclose the overlap-free region (see annotated figure above) is arranged on a lateral edge of the cathode foil (see annotated figure above).
Regarding claim 20, Adams et al. disclose the overlap-free region (see annotated figure above) extends from an end-side face to an opposite end-side face of the winding (see annotated figure above).
Regarding claim 30, Adams et al. disclose a method for producing a capacitor, the method comprising: providing a foil arrangement having a cathode foil (2), a separator (3), an anode foil (4) and a further separator (1), wherein a cathode contact (9) is arranged on the cathode foil (2) and contacting the cathode foil (2), wherein the foil arrangement has an overlap-free region (see annotated figure above) in which the anode foil (4) does not overlap with the cathode foil (2) and wherein the cathode contact (9) is arranged in the overlap-free region (see fig. 3), wherein the overlap-free region extends over more than one layer of the cathode foil (2); and forming a winding from the foil arrangement. 

Claim(s) 16, 18-19, 21-25, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue (JP 51-9897).
Regarding claim 16, Inoue discloses in fig. 2, a capacitor comprising:
a winding (fig. 2) comprising a cathode foil (22), an anode foil (21, 25) and separators (not illustrated – see detailed description) arranged therebetween;
an overlap-free region (see fig. 2),

wherein the overlap-free region adjoins an overlapping region (see fig. 2), 
wherein the cathode foil (22) overlaps with the anode foil (21, 25) in a lateral direction in the overlapping region, and
wherein the overlap-free region (see fig. 2) extends over more than one layer of the cathode foil (22); and
a cathode contact (24) arranged in the overlap-free region (see fig. 2), the cathode contact contacting the cathode foil (22).
Inoue does not specifically state that the capacitor comprises two separators.
An electrolytic capacitor comprising more than one separator is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Inoue so that it comprises two separators, since such a modification would further separate the anode and cathode foils from each other. 
Regarding claim 18, Inoue discloses the overlap-free region (see fig. 2) is arranged between two overlapping regions (below 21, 25) in the lateral direction.
Regarding claim 19, Inoue discloses the anode foil (21, 25) has two separate subregions (21, 25) between which the overlap-free region is situated.
Regarding claim 21, Inoue discloses the overlap-free region (see fig. 2) adjoins the overlapping region (below 21 or 25).
Regarding claims 22-23, Inoue discloses no anode foil is arranged between two radially closest layer of the cathode foil as seen in a radial direction to an outside and/or inside from the cathode contact (24)
Regarding claims 24-25, Inoue discloses the two separators (not illustrated) directly adjoin one another (after winding), without the anode foil (21 or 25) being arranged therebetween, as seen in a radial direction to an outside and/or an inside from the cathode contact (24).
Regarding claim 31, Inoue discloses in fig. 2, a capacitor comprising:
a winding (fig. 2) comprising a cathode foil (22), an anode foil (21, 25) and separators (not illustrated – see detailed description) arranged therebetween;
an overlap-free region (see fig. 2),
wherein the cathode foil (22) does not overlap with the anode foil (21, 25) in the overlap-free region,
wherein the overlap-free region adjoins an overlapping region (see fig. 2), 
wherein the cathode foil (22) overlaps with the anode foil (21, 25) in a lateral direction in the overlapping region, and
wherein the overlap-free region (see fig. 2) extends over more than one layer of the cathode foil (22); and
a cathode contact (24) arranged in the overlap-free region (see fig. 2), the cathode contact contacting the cathode foil (22).
Inoue does not specifically state that the capacitor comprises two separators.
An electrolytic capacitor comprising more than one separator is well known in the art. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4,545,108) in view of applicant’s admitted prior art (AAPA).
Regarding claim 28, Adams et al. disclose the claimed invention except for the cathode contact is electrically contact-connected to a housing.
AAPA discloses that it is well known in the art to electrically contact-connect a cathode contact to a housing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams et al. to connect the cathode contact directly to a housing, since such a modification would form a capacitor for a particular system.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 51-9897) in view of Applicant’s admitted prior art (AAPA).
Regarding claim 28, Inoue discloses the claimed invention except for the cathode contact is electrically contact-connected to a housing.
AAPA discloses that it is well known in the art to electrically contact-connect a cathode contact to a housing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Inoue to connect the cathode contact directly to a housing, since such a modification would form a capacitor for a particular system.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4,545,108) in view of Fujimoto et al. (US 200701515611).
Regarding claim 29, Adams et al. disclose the claimed invention except for the capacitor has a plurality of cathode contacts arranged in overlap-free regions.
Fujimoto et al. disclose a capacitor wherein the capacitor has a plurality of cathode contacts (8, 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams et al. to have a plurality of cathode contacts (wherein the contacts are arranged in overlap-free regions), since such a modification would form a capacitor having decreased ESR.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 51-9897) in view of Fujimoto et al. (US 200701515611).
Regarding claim 29, Inoue discloses the claimed invention except for the capacitor has a plurality of cathode contacts arranged in overlap-free regions.
Fujimoto et al. disclose a capacitor wherein the capacitor has a plurality of cathode contacts (8, 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Inoue to have a plurality of cathode contacts (wherein the contacts are arranged in overlap-free regions), since such a modification would form a capacitor having decreased ESR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848